Motions for reargument'denied, without costs. Motions for leave to appeal to the Court of Appeals granted. The following questions are certified: (1) Does the liquidating dividend constitute a part of the trust estate? (2) Does the Superintendent of Insurance have a lien against, or interest in, the liquidating dividends paid and payable to the trustee in this mortgage issue for all the administrative expenses of the Superintendent of Insurance as rehabilitatorliquidator and as successor to the Mortgage Commission of the State of Hew York? (3)* Does the Comptroller of the State of Hew York have a lien against, or interest in, the liquidating dividends paid and payable to the trustee in this mortgage issue for the advances of funds made from the State revolving fund? (4) Apart from any such lien, is the trustee herein obliged to pay, out of the moneys of the trust estate to the extent that said moneys are available, all the charges which the superintendent in his several capacities asserts against this mortgage issue for services rendered by him or by the Mortgage Commission of the State of Hew York while functioning, as well as for moneys advanced and disbursements made? Present — Lewis, P. J., Carswell, Johnston and Adel, JJ.; Hagarty, J., not voting. [See ante, p. 383.]